Banke, Presiding Judge.
The appellant was convicted of aggravated assault. On appeal, he contends that the trial court erred in denying his motion to suppress evidence of a photographic lineup on the ground that it was unduly suggestive. Held:
The display utilized is before us in the record, and we are satisfied that it does not suffer from the defects attributed to it by the appellant. The trial court did not abuse its discretion in denying the motion to suppress.

Judgment affirmed.


Pope and Benham, JJ., concur.